NO. 07-05-0158-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                      MAY 23, 2005

                          ______________________________


                              GLENDA BILLS, APPELLANT

                                             V.

                           GILVIN-TERRILL, LTD., APPELLEE


                        _________________________________

           FROM THE 47TH DISTRICT COURT OF ARMSTRONG COUNTY;

                     NO. 2,166; HONORABLE HAL MINER, JUDGE

                         _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       By letter dated April 19, 2005, appellant Glenda Bills was notified that the required

filing fee had not been paid, noting that failure to do so within ten days might result in

dismissal. Unless a party is excused from paying a filing fee, the Clerk of this Court is

required to collect filing fees set by statute or the Supreme Court when an item is presented
for filing. See Tex. R. App. P. 5 and 12.1(b). Although the filing of a notice of appeal

invokes this Court’s jurisdiction, if a party fails to follow the prescribed rules of appellate

procedure, the appeal may be dismissed. Tex. R. App. P. 25.1(b). Thus, because the filing

fee remains unpaid, we must dismiss the appeal.


       Accordingly, the appeal is dismissed for failure to comply with the Texas Rules of

Appellate Procedure and with a notice from the Clerk requiring payment of the filing fee.

Tex. R. App. P. 42.3(c).



                                                   Don H. Reavis
                                                    Justice




                                              2